 


114 HR 1654 IH: To authorize the direct provision of defense articles, defense services, and related training to the Kurdistan Regional Government, and for other purposes.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1654 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Royce (for himself, Mr. Engel, Mr. Nunes, Mr. Connolly, Mr. McCaul, Mr. Deutch, Ms. Ros-Lehtinen, Mr. Sherman, Mr. Chabot, Ms. Meng, Mr. Poe of Texas, Ms. Gabbard, Mr. Rohrabacher, Mrs. Blackburn, Mr. Duncan of South Carolina, Mr. Kinzinger of Illinois, Mr. Cook, Mr. DeSantis, Mr. Diaz-Balart, Mr. Perry, Mr. Marino, Mr. Franks of Arizona, Mr. Fitzpatrick, Mr. Hunter, Mr. Rooney of Florida, Mr. Turner, Mr. Aderholt, Mr. Zinke, Mr. Polis, Mr. Miller of Florida, Mr. Higgins, Mr. Conaway, Mr. Van Hollen, and Mr. Issa) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To authorize the direct provision of defense articles, defense services, and related training to the Kurdistan Regional Government, and for other purposes. 
 
 
1.FindingsCongress finds the following: (1)Since 2011, the terrorist group now known as the Islamic State in Iraq and the Levant (ISIL), has rapidly expanded, now possessing greater funding, more personnel, and heavier weapons than any other terrorist force. 
(2)ISIL has threatened to continue attacking United States persons and interests and has an apocalyptic vision for a larger confrontation with the United States and its allies in the Middle East. (3)According to the United States intelligence community, approximately 20,000 to 30,000 ISIL fighters operate in Iraq and Syria, an estimated 3,000 of which are believed to have western passports. 
(4)ISIL finances itself through looting, smuggling, taxes, oil sales, kidnapping, and human trafficking. (5)According to United States officials, ISIL captured approximately 1,500 Humvees, a number of other modern armored vehicles and transport trucks, over 50 long-range Global Positioning System (GPS)-guided artillery pieces, a substantial number of artillery shells, a large quantity of small arms, approximately 4,000 heavy machine guns, and other weapons from the Iraqi Security Forces in June 2014, and has also reportedly captured a number of other weapons and vehicles from Bashar al-Assad’s forces in Syria. 
(6)The rapidly deteriorating humanitarian situation in Iraq caused by ISIL advances in Iraq and Syria has resulted in approximately 2,000,000 refugees and internally displaced people from Syria and Iraq taking refuge in the Iraqi Kurdistan region. The Kurdistan Regional Government is facing a humanitarian and budget crisis while defending itself from ISIL. (7)The Kurdistan Regional Government (KRG) is the democratically elected government of the Kurdistan Region in Iraq, and Iraqi Kurds have been a reliable and stable partner of the United States. 
(8)The Iraqi constitution guarantees the right of Iraqi regions, such as Iraqi Kurdistan, to maintain internal security forces for the region such as police, security forces, and guards of the region. (9)The Kurdish Peshmerga forces are officially organized under the Ministry of Peshmerga Affairs and commanded by the Minister of Peshmerga, who reports to the President of the Kurdistan Regional Government. 
(10)ISIL has positioned its forces along a 650-mile border with the Kurdistan Regional Government’s Peshmerga forces. (11)ISIL has employed captured armored vehicles, long-range artillery, and heavy weapons in attacking thinly stretched Kurdish forces along the border. 
(12)United States airstrikes against ISIL targets have helped stall the terrorist organization’s advance on territory held by Kurdish forces, but have not proven to be militarily decisive against ISIL. (13)The United States and its allies have provided the resupply of various small arms and training to Peshmerga forces since June 2014. 
(14)Such resupply efforts, to comply with United States law, must be approved and coordinated through the Government of Iraq. In the initial phase of the resupply effort, the Government of Iraq constrained and delayed the emergency supply of weapons to the Kurdistan Regional Government. (15)The Peshmerga forces continue to lack the arms and battle-ready armored vehicles necessary to take significant offensive action against ISIL forces, leading to their requests for such assistance. 
(16)The possession of armored vehicles, anti-armor weapons, long-range artillery, and other weapons is consistent with the Kurdistan Regional Government’s constitutional right to defend itself against the clear and present danger posed by ISIL. (17)A strong Peshmerga force is essential to countering the ISIL threat to Iraq, the region, and United States interests. 
(18)The longer ISIL’s sanctuary remains largely unchallenged, the more time it will have to reinforce its positions, and plan attacks against United States interests. 2.Sense of CongressIt is the sense of Congress that— 
(1)defeating the Islamic State in Iraq and the Levant (ISIL) is critical to maintaining a unified Iraq in which all faiths and ethnicities are afforded equal protection and full integration into the Iraqi government and society; (2)the people of Kurdistan face an urgent and deadly threat from ISIL which the Iraqi Security Forces, of which the Peshmerga are a component, are currently unable to match in armaments; 
(3)any outstanding issues between the Government of Iraq and the Kurdistan Regional Government should be resolved by the two parties expeditiously to allow for a resumption of normal relations; and (4)ISIL’s recent advances and continued growth present an imminent threat to Iraqi Kurdistan, the rest of Iraq and the Middle East, and international security. 
3.Statement of PolicyIt shall be the policy of the United States to directly provide the Kurdistan Regional Government with advanced conventional weapons, training, and defense services, on an emergency and temporary basis, to more effectively partner with the United States and other international coalition members to defeat the Islamic State in Iraq and the Levant (ISIL). 4.Temporary emergency authorization of defense articles, defense services, and related training directly to the Kurdistan Regional Government (a)In generalThe President should consult with the Government of Iraq in carrying out the authority provided in subsection (b). 
(b)Authorization 
(1)Military assistanceThe President is authorized to provide defense articles, defense services, and related training directly to the Kurdistan Regional Government for the purpose of supporting international coalition efforts against the Islamic State in Iraq and the Levant (ISIL) or any successor group. (2)Defense exportsThe President is authorized to issue licenses authorizing United States exporters to export defense articles, defense services, and related training directly to the Kurdistan Regional Government. For purposes of processing applications for such export licenses, the President is authorized to accept End Use Certificates approved by the Kurdistan Regional Government. 
(3)Types of assistanceAssistance authorized under paragraph (1) and exports authorized under paragraph (2) may include anti-tank and anti-armor weapons, armored vehicles, long-range artillery, crew-served weapons and ammunition, secure command and communications equipment, body armor, helmets, logistics equipment, excess defense articles and other military assistance that the President determines to be appropriate. (c)Relationship to existing authorities; conditions of eligibility (1)Relationship to existing authoritiesAssistance authorized under subsection (b)(1) and licenses for exports authorized under subsection (b)(2) shall be provided pursuant to the applicable provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.) and the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), notwithstanding any requirement in such applicable provisions of law that a recipient of assistance of the type authorized under subsection (b)(1) shall be a country or international organization. 
(2)Conditions of eligibilityIn addition to such other provisions as the President may require, no defense article, defense service, or related training may be provided to the Kurdistan Regional Government under the authority of subsection (b)(1) or (b)(2) unless the Kurdistan Regional Government agrees that— (A)it will not provide any such defense article, defense service, or related training to anyone who is not an officer, employee, or agent of the Kurdistan Regional Government, and 
(B)it will not use or permit the use of any such defense article, defense service, or related training for purposes other than the purposes for which it was provided,unless the consent of the President has first been obtained. (d)Report (1)In generalNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report on the following: 
(A)The anticipated defense articles, defense services, and related training to be provided under the authority of subsections (b)(1) and (b)(2). (B)A timeline for the provision of such defense articles, defense services, and related training. 
(C)A description of mechanisms and procedures for end-use monitoring of such defense articles, defense services, and related training. (D)How such defense articles, defense services, and related training would contribute to the foreign policy and national security of the United States, as well as impact security in the region. 
(2)DefinitionIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Armed Services of the House of Representatives; and 
(B)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Armed Services of the Senate. (e)NotificationThe President should provide notification to the Government of Iraq prior to defense articles, defense services, or related training being provided to the Kurdistan Regional Government under the authority of subsection (b)(1) or (b)(2). 
(f)DefinitionsIn this section, the terms defense article, defense service, and training have the meanings given those terms in section 47 of the Arms Export Control Act (22 U.S.C. 2794). (g)TerminationThe authority to provide defense articles, defense services, and related training under subsection (b)(1) and the authority to issue licenses for exports authorized under subsection (b)(2) shall terminate on the date that is 3 years after the date of the enactment of this Act. 
 
